8:17-cv-00491-JMG-CRZ Doc # 142 Filed: 06/11/21 Page 1 of 1 - Page ID # 1312




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DALE E. BETTISWORTH, as the
personal representative of the Estate of
Cathy Jo Bettisworth, deceased;                                8:17CV491

                    Plaintiff,
                                                      ORDER AMENDING TRIAL
      vs.                                                  LOCATION

BNSF RAILWAY COMPANY,

                    Defendant.



     After conferring with counsel for the parties,

     IT IS ORDERED:

     1)     The jury trial of this case is set to commence before John M. Gerrard, Chief
            United States District Judge, in the Special Proceedings Courtroom,
            Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
            Nebraska, at 9:00 a.m. on August 30, 2021, or as soon thereafter as the
            case may be called, for a duration of seven (7) trial days. This case is
            subject to the prior trial of criminal cases and such other civil cases as may
            be scheduled for trial before this one. Jury selection will be held at the
            commencement of trial.

     2)     The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on August 17, 2021 at 10:00 a.m., and will be conducted
            by internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
            August 13, 2021.

     Dated this 11th day of June, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
